Citation Nr: 1212361	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-18 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for impairment of the cranial nerves due to amyotrophic lateral sclerosis (ALS).

2.  Entitlement to an initial disability rating in excess of 30 percent for impairment of the left upper extremity due to amyotrophic lateral sclerosis (ALS).

3. Entitlement to an initial disability rating in excess of 20 percent for impairment of the right upper extremity due to amyotrophic lateral sclerosis (ALS).

4. Entitlement to an initial disability rating in excess of 20 percent for impairment of the left lower extremity to amyotrophic lateral sclerosis (ALS).

5. Entitlement to an initial disability rating in excess of 20 percent for impairment of the right lower extremity due to amyotrophic lateral sclerosis (ALS).



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Newark, New Jersey Regional Office (RO). The RO granted entitlement to service connection for amyotrophic lateral sclerosis (ALS) and assigned 10 percent disability ratings for associated disabilities of the cranial nerves, bilateral upper extremities, and bilateral lower extremities. 

The RO assigned increased initial disability evaluations in a February 2010 rating action, but the Veteran indicated that rating action did not satisfy his appeal. In June 2010, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The RO issued an April 2009 rating decision granting entitlement to service connection for amyotrophic lateral sclerosis (ALS) and assigned 10 percent disability ratings for associated disabilities of the cranial nerves, bilateral upper extremities, and bilateral lower extremities. 

2. The Veteran timely appealed the assigned ratings.

3. Prior to the promulgation of a decision in the appeal, the Board received a written February 2012 notice that the Veteran was no longer in disagreement with his levels of compensation for his ALS disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claims of entitlement to increased ratings for disabilities of the cranial nerves and bilateral upper and lower extremities due to amyotrophic lateral sclerosis (ALS) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the Veteran or by his authorized representative. Id. 

In the present case, the RO issued an April 2009 rating decision granting service connection for ALS and assigning 10 percent disability ratings for associated disabilities of the cranial nerves, bilateral upper extremities, and bilateral lower extremities. The Veteran disagreed with that rating decision, contending that his disabilities were more severe than his ratings reflected. He subsequently perfected his appeal. 

The RO subsequently issued a February 2010 rating action assigning an initial 30 percent disability rating for impairment of the left upper extremity and initial 20 percent disability ratings for impairments of the right upper extremity and bilateral lower extremities. The RO deferred the assignment of an increased disability rating for impairment of the cranial nerves. In a June 2010 rating decision, the RO granted entitlement to a TDIU.

The Veteran submitted a February 2012 statement that he was "satisfied with [his] rating and would like to withdraw all pending appeals." The Board finds that the Veteran has withdrawn the matter of entitlement to increased initial disability ratings for the impairments of the cranial nerves and bilateral upper and lower extremities. Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claims.


















(CONTINUED ON NEXT PAGE)

ORDER

An initial disability rating in excess of 10 percent for impairment of the cranial nerves due to amyotrophic lateral sclerosis (ALS) is dismissed.

An initial disability rating in excess of 30 percent for impairment of the left upper extremity due to amyotrophic lateral sclerosis (ALS) is dismissed.

An initial disability rating in excess of 20 percent for impairment of the right upper extremity due to amyotrophic lateral sclerosis (ALS) is dismissed.

An initial disability rating in excess of 20 percent for impairment of the left lower extremity to amyotrophic lateral sclerosis (ALS) is dismissed.

An initial disability rating in excess of 20 percent for impairment of the right lower extremity due to amyotrophic lateral sclerosis (ALS) is dismissed.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


